ORDER DISMISSING APPEAL
The Appeal in the above-entitled matter, filed the 19th day of September, 1977, having been received and considered by the Chief Justice pursuant to 7 N.T.C. Section 451, the Court finds:
That the brief was not timely filed; H
2. That the document of September 19, 1977, is not a brief. Counsel for appellant is referred to Black's Law Dictionary for the definition of a brief.
Therefore, the appeal the above-entitled matter is DISMISSED.
The Stay of Execution, entered the 21st day of September, 1977, is hereby VACATED.
*233Dated this 17th day of October, 1977.
Virgil L. Kirk, Sr. Chief Justice of the Navajo Nation